PER CURIAM.
Upon the first meeting of creditors the referee declined to allow certain creditors and attorneys to vote, holding them disqualified for that purpose, and thereupon, there being no election by the proper majority, the referee himself appointed a trustee. Clearly these were proceedings in bankruptcy, as distinguished from that controversy arising in bankruptcy which is appealable under Bankruptcy Act, § 24a, being Comp. St. § 9608, or that, final disallowance of a claim which is appealable under section 25a, being Comp. St. § 9609; hence the appeal must be dismissed.
Upon the petition to revise, there was no finding of facts, as required by clause 2 of rule 34. Instead we have a copy of the stenographer’s minutes of 140 pages of testimony and exhibits. Upon such, a petition we cannot review issues of fact; and, there being no findings of fact under the rule, there is no issue of law to consider.
The Act of May 27,1926, is not applicable, whatever its effect might be if this proceeding had been of later date. The act went into effect August 27, 1926; it cannot apply to an appeal and a petition filed in this court on May 15th.
The petition to revise also is dismissed.